 


113 HR 1693 IH: To provide an exemption for community banks from the application of Basel III capital standards.
U.S. House of Representatives
2013-04-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
1st Session
H. R. 1693 
IN THE HOUSE OF REPRESENTATIVES 
 
April 24, 2013 
Mr. Griffin of Arkansas (for himself, Mr. Crawford, and Mr. Womack) introduced the following bill; which was referred to the Committee on Financial Services
 
A BILL 
To provide an exemption for community banks from the application of Basel III capital standards. 
 
 
1.Exemption for community banks 
(a)ExemptionThe Federal banking regulators shall exempt community banks from any Basel III regulations. 
(b)DefinitionsFor purposes of this section: 
(1)Community bankThe term community bank means a depository institution, as defined under section 3 of the Federal Deposit Insurance Act (12 U.S.C. 1813), with consolidated assets of $50,000,000,000 or less. 
(2)Basel III regulationsThe term Basel III regulations means the following: 
(A)The proposed regulation entitled Regulatory Capital Rules: Regulatory Capital, Implementation of Basel III, Minimum Regulatory Capital Ratios, Capital Adequacy, Transition Provisions, and Prompt Corrective Action, published on August 30, 2012. 
(B)The proposed regulation entitled Regulatory Capital Rules: Standardized Approach for Risk-Weighted Assets; Market Discipline and Disclosure Requirements; Proposed Rule, published on August 30, 2012. 
(C)The proposed regulation entitled Regulatory Capital Rules: Advanced Approaches Risk-Based Capital Rule; Market Risk Capital Rule; Proposed Rule, published on August 30, 2012. 
(D)Any other regulation issued by the Federal banking regulators, the purpose of which is to implement capital standards based on the agreement reached by the Basel Committee on Banking Supervision entitled Basel III: A Global Regulatory Framework for More Resilient Banks and Banking Systems. 
(3)Federal banking regulatorsThe term Federal banking regulators means the Board of Governors of the Federal Reserve System, the Office of the Comptroller of the Currency, and the Federal Deposit Insurance Corporation.  
 
